Exhibit 10.1

Execution Copy

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of July 10, 2009
(the “Effective Date”), is made by and among Motors Liquidation Company
(formerly known as General Motors Corporation), a Delaware corporation
(“Parent”), Saturn LLC, a Delaware limited liability company (“S LLC”), Saturn
Distribution Corporation, a Delaware corporation (“S Distribution”),
Chevrolet-Saturn of Harlem, Inc., a Delaware corporation (“Harlem”, and
collectively with Parent, S LLC and S Distribution, “Sellers”, and each a
“Seller”), and General Motors Company (formerly known as NGMCO, Inc.), a
Delaware corporation and successor-in-interest to Vehicle Acquisition Holdings,
LLC (“Purchaser”).

WHEREAS, pursuant to that certain Amended and Restated Master Sale and Purchase
Agreement, dated as of June 26, 2009 (as amended, the “Purchase Agreement”), by
and among Sellers and Purchaser, Purchaser is, among other things, acquiring the
Purchased Assets and assuming the Assumed Liabilities on the terms and subject
to the conditions set forth in the Purchase Agreement.

WHEREAS, Sellers require certain transition services from Purchaser and
Purchaser is willing to provide such transition services on the terms and
subject to the conditions contained herein.

WHEREAS, Purchaser requires certain transition services from Sellers and Sellers
are willing to provide such transition services on the terms and subject to the
conditions contained herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, and for other good and valuable consideration, the
value, receipt and sufficiency of which are acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

INTERPRETATION; DEFINITIONS

Section 1.1 Definitions. All capitalized terms used but not defined in this
Agreement shall have the same meanings as are given to such terms in the
Purchase Agreement. As used in this Agreement, the following terms have the
meanings set forth below or in the sections set forth below:

“Additional Purchaser Services” has the meaning set forth in Section 2.5(a).

“Additional Seller Services” has the meaning set forth in Section 2.5(b).

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Defaulting Party” has the meaning set forth in Section 4.3.

“Disputed Amount” has the meaning set forth in Section 2.9.

“Disputing Party” has the meaning set forth in Section 2.9.



--------------------------------------------------------------------------------

“Early Termination Consequences” has the meaning set forth in Section 4.2.

“Effective Date” has the meaning set forth in the Preamble to this Agreement.

“Force Majeure Event” has the meaning set forth in Section 2.7.

“Harlem” has the meaning set forth in the Preamble to this Agreement.

“Incremental Exit Costs” means the additional direct costs and expenses
resulting from early termination of a Transition Service as compared to the
costs and expenses that would have been incurred if the Transition Service were
performed through the scheduled expiration date.

“Invoicing Party” has the meaning set forth in Section 2.9.

“Libor-Plus Rate” means, on any date, an interest rate equal to the sum of
(i) the average (rounded to the nearest 1/16th of one-percent) of the London
Interbank Offered Rates for three-month United States dollar denominated
deposits, as published in the Wall Street Journal on such date and (ii) 500
basis points, but in no event greater than the maximum rate then permitted under
applicable law.

“Neutral Arbitrator” has the meaning set forth in Section 2.9.

“Parent” has the meaning set forth in the Preamble to this Agreement.

“Parties” means Sellers and Purchaser together, and “Party” shall mean any
Seller or Purchaser, individually, as the case may be.

“Purchase Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Purchaser” has the meaning set forth in the Preamble to this Agreement.

“Purchaser Service Providers” has the meaning set forth in Section 2.1(a).

“Purchaser Transition Services” has the meaning set forth in Section 2.1(a).

“Receiving Party” means the Party or its Subsidiaries receiving Transition
Services.

“Regular Shut Down Periods” has the meaning set forth in Section 2.6.

“S Distribution” has the meaning set forth in the Preamble to this Agreement.

“S LLC” has the meaning set forth in the Preamble to this Agreement.

“Seller” and “Sellers” each have the meaning set forth in the Preamble to this
Agreement.

“Seller Service Providers” has the meaning set forth in Section 2.1(b).

“Seller Transition Services” has the meaning set forth in Section 2.1(b).

 

2



--------------------------------------------------------------------------------

“Service Provider” means the Party or its Subsidiaries responsible for providing
Transition Services.

“Termination Date” has the meaning set forth in Section 4.1.

“Termination Notice” has the meaning set forth in Section 4.2.

“Third Party Service Provider” means any Unaffiliated Third Party that a Service
Provider has designated as a direct or indirect provider or supporter of
Transition Services.

“Transition Services” means the Seller Transition Services or Purchaser
Transition Services, as the case may be.

“Unaffiliated Third Party” means, with respect to Purchaser, any Person other
than Purchaser and its Subsidiaries, and with respect to Sellers, any Person
other than Sellers and their Subsidiaries.

Section 1.2 Interpretation. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement refer to this Agreement as a
whole (including any Schedules hereto) and not to any particular provision of
this Agreement, and all Article, Section and Schedule references are to this
Agreement unless otherwise specified. The words “include,” “includes” and
“including” are deemed to be followed by the phrase “without limitation.” The
meanings given to terms defined herein are equally applicable to both the
singular and plural forms of such terms. Whenever the context may require, any
pronoun includes the corresponding masculine, feminine and neuter forms. Except
as otherwise expressly provided herein, all references to “dollars” or “$” are
deemed references to the lawful money of the United States of America. Each
Party hereto has participated in the drafting of this Agreement, which each
Party acknowledges is the result of extensive negotiations between the Parties,
and consequently this Agreement shall be interpreted without reference to any
rule or precept of law to the effect that any ambiguity in a document be
construed against the drafter.

ARTICLE 2

TRANSITION SERVICES

Section 2.1 Provision of Transition Services.

(a) On the terms and conditions of this Agreement, Purchaser and its
Subsidiaries (the “Purchaser Service Providers”) shall provide or cause a Third
Party Service Provider to provide to Sellers and their Subsidiaries each of the
transition services and support functions set forth on Schedule A, as reasonably
required by Sellers in connection with (i) the liquidation of Sellers under the
provisions of the Bankruptcy Code and (ii) the operation of Sellers in
bankruptcy prior to liquidation (collectively, the “Purchaser Transition
Services”). However, the Purchaser Service Providers will have no obligation to
provide to any Receiving Party any type of service described on Schedule B.

 

3



--------------------------------------------------------------------------------

(b) On the terms and conditions of this Agreement, Sellers and their
Subsidiaries (the “Seller Service Providers”) shall provide or cause a Third
Party Service Provider to provide to Purchaser and its Subsidiaries each of the
transition services and support functions set forth on Schedule C (collectively,
the “Seller Transition Services”). However, the Seller Service Providers will
have no obligation to provide to any Receiving Party any type of service
described on Schedule D.

(c) Each Service Provider shall, in rendering Transition Services, use
reasonable and ordinary care, skill and diligence (and, to the extent such
services had been provided by the Service Provider for its own account or for
any of its Subsidiaries before the Closing, in a manner consistent with such
historic practice), including with respect to nature, quality and timeliness,
and in accordance with any applicable specifications and limitations set forth
on Schedule A or Schedule C (the foregoing performance standard, collectively,
the “Performance Standard”); provided that with respect to Transition Services
that a Service Provider renders for (or obtains from a third party for) its own
or its Subsidiaries’ operations, a Service Provider shall not be obligated to
render such Transition Service in a manner more favorable to the Recipient than
the manner in which such Services are performed or obtained by such Service
Provider for its own account. With respect to any Transition Service provided by
a Third Party Service Provider, the Service Providers shall use commercially
reasonable efforts to cause such Third Party Service Provider to provide such
Transition Services in accordance with the terms of this Agreement and the
applicable service agreement obligating such Third Party Service Provider.

Section 2.2 Modification of Transition Services. A Service Provider may make
changes from time to time in the manner of performing Transition Services as
long as (i) the Service Provider is making similar changes in performing or
receiving similar services for itself or its Subsidiaries, (ii) the Service
Provider uses commercially reasonable efforts to provide the Receiving Party
reasonable advance written notice and (iii) such changes do not have a
materially adverse impact on the nature, quality, availability or timeliness of
the applicable Transition Services.

Section 2.3 Compliance with Law. Notwithstanding anything herein to the
contrary, the Service Providers shall not be responsible for providing any
Transition Service, or part thereof, if and to the extent such Transition
Service would violate applicable Law; provided that, upon the request and at the
expense of the Receiving Party, the Services Providers will use commercially
reasonable efforts to modify the applicable Transition Service so that such
Transition Service may be provided in compliance with applicable Law. No Service
Provider shall have any responsibility or liability for failure to provide any,
or part of any, Transition Service unable to be provided as contemplated by this
Section 2.3.

Section 2.4 Third Party Consents and Providers.

(a) Following the Effective Date, the Service Providers may be required to
obtain third-party consents and approvals to provide certain Transition
Services. The Service Providers shall use commercially reasonable efforts, and
the Receiving Parties shall cooperate with the Service Providers, to obtain such
consents or approvals. The Parties acknowledge and agree that commercially
reasonable efforts and cooperation do not include the payment of any consent
fees or other fees or expenses to any third party. The Service Providers shall
not be responsible for providing any Transition Service, or part thereof, which
is

 

4



--------------------------------------------------------------------------------

provided or supported by the products or services of a Third Party Service
Provider as of the Effective Date, if and to the extent the provision of such
Transition Service requires third-party consent or approval that has not been
obtained. No Service Provider shall have any responsibility or liability for
failure to provide any, or part of any, Transition Service unable to be provided
pursuant to this Section 2.4. Prior to the time that such consents and approvals
are obtained by the Service Providers, the Service Providers and the Receiving
Parties shall cooperate to develop and implement reasonable and lawful
arrangements designed to provide the benefits of the subject Transition Services
(or portion thereof) to the Receiving Parties.

(b) Certain Transition Services are currently provided and will continue to be
provided by Third Party Service Providers. Notwithstanding anything to the
contrary contained herein, a Service Provider may also subcontract with an
Unaffiliated Third Party to directly or indirectly provide or support any other
Transition Services to the Receiving Parties; provided, that each Service
Provider shall be responsible for (i) the costs and expenses of any Third Party
Service Provider it appoints, unless otherwise provided on Schedule A or
Schedule C, as applicable, and (ii) the performance of its Third Party Service
Providers hereunder (including for the failure to provide Transition Services in
accordance with the terms of this Agreement and the applicable service agreement
obligating such Third Party Service Provider), and no such delegation shall
relieve the Service Provider so delegating the performance of Transition
Services of its obligations or liabilities under this Agreement.

Section 2.5 Requests for Additional Services.

(a) Except for services of the type listed on Schedule B, prior to the later of
(i) 210 days after the Effective Date and (ii) March 31, 2010, Sellers may
request in writing that additional services be provided and Schedule A be
amended to reference such additional services. The Purchaser Service Providers
shall use commercially reasonable efforts to provide or cause to be provided the
requested services but only if such requested services are reasonably required
by Sellers (x) to wind down and liquidate under the provisions of the Bankruptcy
Code or (y) to operate in bankruptcy during liquidation (the “Additional
Purchaser Services”). No Purchaser Service Provider shall be obligated to
provide any such Additional Purchaser Services unless and until the Parties
agree in writing as to the price, specifications and other terms and conditions
under which the Purchaser Service Providers shall provide (or cause to be
provided) such Additional Purchaser Services; provided that the Parties shall
negotiate in good faith and expeditiously with respect to entry into such
amendment to Schedule A; provided further that the price for such Additional
Purchaser Services shall be based on a price per FTE (full-time equivalent) of
$198,000 per annum. Upon such agreement of the Parties, such Additional
Purchaser Services shall be deemed to be Transition Services under this
Agreement.

(b) Except for services of the type listed on Schedule D, prior to the later of
(i) 210 days after the Effective Date and (ii) March 31, 2010, Purchaser may
request in writing that additional services be provided and Schedule C be
amended to reference such additional services. The Seller Service Providers
shall use commercially reasonable efforts to provide or cause

 

5



--------------------------------------------------------------------------------

to be provided the requested services if such requested services were provided
by or on behalf of any Seller Service Provider with respect to the business,
assets and liabilities acquired by Purchaser pursuant to the Purchase Agreement
as of immediately prior to the Closing Date (the “Additional Seller Services”).
No Seller Service Provider shall be obligated to perform or cause to be
performed any such Additional Seller Services unless and until the Parties agree
in writing as to the price, specifications and other terms and conditions under
which the Seller Service Providers shall provide (or cause to be provided) such
Additional Seller Services; provided that the Parties shall negotiate in good
faith and expeditiously with respect to entry into such amendment to Schedule C;
provided further that Purchaser acknowledges (x) that Sellers will have few (if
any) employees and limited ability to provide or make available additional
services and (y) Sellers shall have no obligation to continue such negotiations
if Sellers determine in good faith that Sellers reasonably cannot provide or
make available a requested service. Upon such agreement of the Parties, such
Additional Seller Services shall be deemed to be Transition Services under this
Agreement.

(c) At any time after the Effective Date and before the Termination Date,
Sellers or Purchaser may request that Schedule A or Schedule C be amended to
reference additional or modified specifications. Upon such request the Parties
shall negotiate in good faith the adoption of such additional or modified
specifications and any corresponding pricing modifications that may be necessary
or appropriate. No Service Providers shall be obligated to perform or cause to
be performed any Transition Services in accordance with such specifications
unless and until mutually agreed by the Parties.

Section 2.6 Modifications and Shutdowns. If a Service Provider determines that
it is necessary or appropriate to temporarily suspend a Transition Service due
to scheduled or emergency repairs, maintenance and/or modification, the Service
Provider shall give the Receiving Party reasonable prior notice of such shutdown
(including information regarding the nature of the shutdown and the projected
length of such shutdown), unless it is not practical to give such prior notice
because the shut down is due to an emergency. Sellers are hereby notified that
the Purchaser Service Providers currently intend to shut down operations for
several weeks, twice annually during the periods (i) around the end of December
and the beginning of January and (ii) in the month of July (the “Regular Shut
Down Periods”), which may result in substantially diminished availability of
Transition Services during such periods. With the goal of minimizing the impact
on the Receiving Parties of suspended and reduced Transition Services during the
Regular Shut Down Periods, Parties shall cooperate to plan the delivery of
Transition Services around such periods. Purchaser shall provide Sellers
reasonable prior written notice of any change in the Regular Shut Down Periods.
In addition, the Service Providers may use the same regularly scheduled
information technology support and maintenance windows (during which information
systems are not fully available) as were used by Sellers prior to the Closing.
The Service Providers shall provide the Receiving Parties reasonable prior
written notice of any change in such support and maintenance windows.

Section 2.7 Force Majeure; Reduction of Services. Each Service Provider
(including with respect to services performed through Third Party Service
Providers) shall be excused from the performance of its obligations under this
Agreement, for any period, and to the extent, that such performance is
prevented, in whole or in part, as a result of delays caused by any act of God,
public enemy, war

 

6



--------------------------------------------------------------------------------

or threats of same, terrorism or threats of same, epidemic, fire, flood,
embargoes, severe weather, civil disturbance, act of government, court order,
labor dispute or other cause beyond its reasonable control (a “Force Majeure
Event”), and such non-performance shall not be a breach or default hereunder or
grounds for termination hereof. Such affected Service Provider shall give
written notice to Sellers or Purchaser, as the case may be, of any such Force
Majeure Event as soon as reasonably practicable, and the respective Service
Providers (including with respect to services performed through Third Party
Service Providers) and Receiving Parties will use commercially reasonable
efforts to mitigate the effect of any such Force Majeure Event and its
consequences on performance hereunder.

Section 2.8 Fees for Transition Services. The fees to be charged for each
Transition Service are set forth on Schedule A and Schedule C and the billing,
payment and other terms therefor are set forth on Schedule E.

Section 2.9 Disputes. The Parties shall exercise commercially reasonable efforts
to resolve disputes in good faith as promptly as practicable. If a Party (the
“Disputing Party”) in good faith disputes the accuracy or legitimacy of any
portion (the “Disputed Amount”) of an invoice or charge, then the Disputing
Party may, without being in breach of this Agreement, withhold the Disputed
Amount when paying such invoice or charge pending resolution of the dispute and
will provide written notice of the amount, nature and supporting detail
regarding the Disputed Amount to the other Party or Parties (the “Invoicing
Party”). Promptly following receipt of such written notice, the dispute
resolution process set forth below in this Section 2.9 shall become applicable
and the Parties shall discuss the resolution of such Disputed Amount. If a full
resolution of the Disputed Amount has not occurred within 30 days of the initial
discussion described in the foregoing sentence, the Parties shall cooperate to
promptly submit for resolution such matter (or the portion remaining in dispute)
to an arbitrator mutually agreed to by the Parties (the “Neutral Arbitrator”).
The Parties shall execute, if requested by the Neutral Arbitrator, an engagement
letter reasonably satisfactory to the Neutral Arbitrator. The Parties shall
direct the Neutral Arbitrator to render a resolution of such disputed matter
within 30 days after its engagement (or such other period agreed upon by the
Parties). The resolution of the Neutral Arbitrator shall be set forth in a
written statement delivered to each of the Parties and shall be final, binding,
conclusive and non-appealable for all purposes hereunder. All fees and expenses
of the Neutral Arbitrator shall be paid on a 50-50 basis to the Neutral
Arbitrator by Sellers on the one hand and Purchaser on the other hand. The
Neutral Arbitrator shall determine the amount of the Disputed Amount due to the
Invoicing Party, which amount shall not exceed the Disputed Amount or be less
than zero. If the Neutral Arbitrator determines that the Invoicing Party was due
any portion of the Disputed Amount, then the Neutral Arbitrator shall award to
the Invoicing Party (i) the portion of the Disputed Amount determined by the
Neutral Arbitrator to be payable to the Invoicing Party and (ii) interest, from
the date of the invoice giving rise to the dispute, at the Libor-Plus Rate on
the portion of the Disputed Amount to which the Invoicing Party is entitled. Any
amount awarded by the Neutral Arbitrator shall be paid by either Purchaser or
Sellers, as applicable, by wire transfer of immediately available funds to the
account or accounts designated in writing by the other Party or Parties within
five Business Days after the date on which the resolution of the Neutral
Arbitrator is delivered to the Parties. Each Service Provider will continue
performing Transition Services in accordance with this Agreement pending
resolution of any dispute hereunder.

 

7



--------------------------------------------------------------------------------

Section 2.10 Personnel.

(a) Designation of Personnel. Each Service Provider shall have the right, in its
reasonable discretion, to designate which personnel shall be assigned to perform
the Transition Services, and shall have the right, in its reasonable discretion,
to remove and replace any such personnel at any time and/or designate a Third
Party Service Provider in accordance with the terms hereof, to perform such
Transition Service; provided, Purchaser shall seek, consistent with the
requirements of its own business, to afford Sellers (as reasonably necessary or
requested for a proper purpose) the benefit of the background, skill,
experience, expertise, information and institutional knowledge of the employees
of Purchaser who have historically performed the services and support functions
underlying the Transition Services.

(b) Financial Responsibility for Personnel. Each Service Provider shall be
responsible for the payment of all personnel expenses, including wages, required
travel and travel related expenses, of its employees performing the Transition
Services.

Section 2.11 Status of Service Providers. In all matters relating to this
Agreement, each Service Provider shall be acting as an independent contractor
and not as an agent, representative or joint venture partner of the Receiving
Party. The Service Providers shall not be liable for any debts, obligations or
liabilities of the Receiving Parties.

Section 2.12 Protective Acknowledgements. Each Party acknowledges that the
Service Providers are not insurers or guarantors of the Transition Services they
provide, are not in the business of providing Transition Services and are
providing the Transition Services only as an accommodation to the Receiving
Parties. To facilitate their compliance with their financial reporting
requirements, the Purchaser Service Providers may decide not to make changes to
any or all of their systems during the last calendar quarter of any year and,
therefore, unless otherwise set forth in a plan agreed to by all Parties, the
Purchaser Service Providers are not obligated to make any such changes during
the last calendar quarter of any year.

Section 2.13 Receiving Party Obligations. Each Receiving Party shall fully
cooperate with the Service Providers and Third Party Service Providers with
respect to the provision of Transition Services. Without limiting the foregoing,
as necessary to enable the provision of Transition Services by the Service
Providers and the Third Party Service Providers, the Receiving Parties shall:
(a) adhere in all material respects to the policies of the Service Providers
with respect to the protection of proprietary information and other policies
regarding the use of information technology resources, to the extent relevant to
the Transition Services provided; (b) provide timely responses to any
information requested by the Service Providers or the Third Party Service
Providers; and (c) provide access to the facilities and assets of the Receiving
Parties as requested by the Service Providers or Third Party Service Providers.
The Receiving Parties shall promptly notify Sellers or Purchaser, as the case
may be, of any problems or failures with respect to the Transition Services, or
any breach or default by any Service Provider or Third Party Service Provider
under this Agreement, which notice shall describe the foregoing in reasonable
detail, and the Receiving Parties shall cooperate with the Service Providers and
the Third Party Service Providers to correct the foregoing. The Service
Providers and the Third Party Service Providers shall be entitled to rely on any
instructions or other information provided by the Receiving Parties, and the
Service Providers shall

 

8



--------------------------------------------------------------------------------

not be in breach of or in default under this Agreement as a result of any such
reliance; provided that no such instructions shall expand the obligations of the
Service Providers hereunder. The Service Providers shall be excused from their
obligation to perform or cause to be performed a Transition Service if and to
the extent that (i) such failure to perform or cause to be performed such
Transition Service was due to the Receiving Party’s failure to perform its
responsibilities under this Section 2.13 and (ii) the Service Providers use
commercially reasonable efforts to perform or cause to be performed such
Transition Service notwithstanding Receiving Party’s failure, if practicable.

Section 2.14 Transition Service Managers. The Seller Services Manager and the
Purchaser Services Manager (each as defined below) shall liaise with each other,
and seek to resolve in good faith all issues related to the scope, sufficiency
and/or performance of Transition Services and any other issues arising in
connection with this Agreement. The Purchaser Services Manager and the Seller
Services Manager shall meet periodically (in person or by telephone), as
reasonable, for purposes of requesting Transition Services, establishing
procedures, reviewing performance and forecasting needs.

(a) Sellers shall appoint an individual, by giving written notice thereof to
Purchaser within three (3) business days following the date hereof, to act as
its initial services manager (the “Seller Services Manager”), who will be
directly responsible for, among other things, coordinating and managing the
delivery of the Seller Transition Services. The Seller Services Manager will
work with the personnel of Sellers, as well as with any Third Party Service
Providers providing Seller Transition Services, to address issues and matters
raised by the Purchaser Services Manager relating to this Agreement. Sellers
shall promptly notify Purchaser of the appointment of a new Seller Services
Manager.

(b) Purchaser shall appoint an individual, by giving written notice thereof to
Sellers within three (3) business days following the date hereof, to act as its
initial services manager (the “Purchaser Services Manager”), who will be
directly responsible for, among other things, coordinating and managing the
delivery of the Purchaser Transition Services. The Purchaser Services Manager
will work with the personnel of Purchaser, as well as with any Third Party
Service Providers providing Purchaser Transition Services, to address issues and
matters raised by the Seller Services Manager relating to this Agreement.
Purchaser shall promptly notify Sellers of the appointment of a new Purchaser
Services Manager.

ARTICLE 3

CONFIDENTIALITY; PRIVACY

Section 3.1 Confidentiality. All information (identified by the disclosing
Person as confidential or proprietary) shared in the course of providing or
receiving Transition Services, including information related to employees,
customers or suppliers, will be considered Confidential Information and will be
subject to the confidentiality provisions set forth in Section 6.24 of the
Purchase Agreement; provided that, notwithstanding the term set forth in
Section 6.24 of the Purchase Agreement, the term of the confidentiality
obligation with respect to the Confidential Information covered by virtue of
this Section 3.1 shall extend until the second anniversary of the Termination
Date.

 

9



--------------------------------------------------------------------------------

Section 3.2 Privacy. Notwithstanding anything herein to the contrary, with
respect to Personal Information owned or controlled by the Parties and shared
under this Agreement, the Service Providers shall at all times comply with the
Privacy Policies of the Party that owns or controls the data, including with
respect to using, accessing, storing, handling, processing, transmitting and
disposing of Personal Information. Furthermore, with respect to Personal
Information owned or controlled by the Parties and shared under this Agreement,
written notice shall be provided to the Party that owns or controls the data, as
soon as reasonably practicable after any Party (other than the Party that owns
or controls the data) becomes aware of (i) any breach or potential breach of the
applicable Privacy Policies of the Party that owns or controls the data, or
(ii) any incident where Personal Information may have been accessed by or
disclosed to an unauthorized person. Each Party shall reasonably cooperate in
good faith in order to ensure that each Party is able to comply with the
provisions of the Sale Order relating to privacy matters, including the
recommendations of the Privacy Ombudsman appointed pursuant to Section 332 of
the Bankruptcy Code to the extent approved or incorporated by the Court in the
Sale Order.

Section 3.3 Survival. The provisions of this Article 3 shall survive any
expiration or termination of this Agreement. Each Party shall use commercially
reasonable efforts not to, and shall cause their Subsidiaries, successors and
permitted assigns to use commercially reasonable efforts not to, attempt at any
time to access any data, information or system of the other Party or Parties
except as required to provide or receive Transition Services, as the case may
be.

ARTICLE 4

TERM AND TERMINATION

Section 4.1 Term and Final Termination. This Agreement shall commence on the
Effective Date and continue until the date upon which all Transition Services
have (i) terminated in accordance with the termination date set forth opposite
each Transition Service on Schedule A or Schedule C or (ii) been earlier
terminated pursuant to Section 4.2 (the “Termination Date”). The Sellers may, on
not less than 90 days’ advance notice to the Purchaser, if reasonably required
by Sellers, extend the termination date for any Transition Service (and the
Termination Date hereunder shall be so extended) to a date no more than 60 days
after applicable termination date set forth on Schedule A.

Section 4.2 Early Termination. Notwithstanding anything to the contrary
contained in this Agreement, (i) a Receiving Party may terminate all or any
Transition Services on not less than 30 days prior written notice to Sellers or
Purchaser, as the case may be, unless another notification period is specified
on Schedule A or Schedule C (each such notice a “Termination Notice”), and
(ii) the Parties may terminate this Agreement or any Transition Services by
mutual agreement at any time. As soon as a Transition Service is terminated,
Sellers or Purchaser, as the case may be, shall no longer be obligated to pay
any fees for the terminated Transition Services with respect to the period
following the effective date of such termination. As soon as reasonably
practicable following its receipt of a Termination Notice, Sellers or Purchaser
shall provide to the other Party or Parties, a written notice as to whether the

 

10



--------------------------------------------------------------------------------

termination of any of the Transition Services that are the subject of the
Termination Notice (x) will require termination or partial termination of any of
the other Transition Services and/or (y) will result in any Incremental Exit
Costs (together, “Early Termination Consequences”) and a good faith estimate
(together with reasonable supporting documentation) of the aggregate amount of
any such Incremental Exit Costs. If Sellers or Purchaser delivers notification
of an Early Termination Consequence, the Receiving Party may withdraw or modify
its Termination Notice within 10 days of such notification. If the Receiving
Party does not withdraw or modify such Termination Notice (in writing) within
such period, termination of such Transition Services will be final, including
with respect to the termination of any other Transition Services identified by
the Service Provider as an Early Termination Consequence and Purchaser or
Sellers, as the case may be, shall have the obligation to pay the actual amount
of any Incremental Exit Costs identified by the other Party or Parties as an
Early Termination Consequence, notwithstanding that any such actual amount may
be greater or less than the estimated amount, provided that such actual amount
does not exceed the good faith estimate of Incremental Exit Costs by more than
10 percent. Notwithstanding anything to the contrary, no Receiving Party shall
have the right to unilaterally reinstitute any Transition Service if such
Transition Service has been terminated.

Section 4.3 Early Termination by Non-Defaulting Party. Purchaser on the one hand
or Sellers on the other hand may terminate this Agreement (i) upon 30 days prior
written notice to the other Party, if such other Party (the “Defaulting Party”)
is in breach of its payment obligations hereunder (it being understood that a
Party will not be deemed to be in breach of such obligations with respect to an
invoice or charge so long as it is disputing such invoice or charge in good
faith in accordance with Section 2.9) or (ii) upon 60 days prior written notice
to the Defaulting Party, if the Defaulting Party is in material breach of any of
its non-monetary obligations hereunder, and, in the case of either of clause (i)
or (ii), the Defaulting Party fails to cure such breach within the applicable
notice period specified above. Other than as provided in Section 4.2 and 4.3,
this Agreement may not be terminated by either Party under any circumstances.

Section 4.4 Effect of Termination. If this Agreement is terminated in its
entirety pursuant to Section 4.1, 4.2 or 4.3, all obligations of the Parties
under this Agreement shall terminate, except for (i) Articles 3, 5, 6 and 7, the
terms and conditions of which shall survive any termination or expiration of
this Agreement and (ii) the obligation of any Party to pay (x) all unpaid
amounts in respect of Transition Services provided under this Agreement prior to
the date of termination, whether or not invoiced prior to such date, and
(y) other costs and expenses expressly required by the terms of this Agreement
to be borne by such Party, including Incremental Exit Costs.

ARTICLE 5

REMEDIES

Section 5.1 Cure. In the event a Service Provider breaches this Agreement by
failing to perform in accordance with this Agreement any Transition Service
required to be performed under this Agreement, the Receiving Party shall provide
notice thereof to Sellers or Purchaser, as applicable, and the applicable
Service Provider shall use commercially reasonable efforts to cure such failure,
including by performing or re-performing such Transition Service. If, and to the
extent, the Service Provider fails to cure such failure within 30 days of
receiving such notice, the Receiving Party shall be entitled to and may seek
indemnification pursuant to Section 5.2 and/or specific performance pursuant to
Section 5.3.

 

11



--------------------------------------------------------------------------------

Section 5.2 Service Provider Indemnification. Subject to Article 6 and the other
limitations set forth in this Agreement, Sellers shall indemnify, defend and
hold harmless Purchaser and its Subsidiaries from, against and in respect of any
and all Losses incurred by Purchaser and its Subsidiaries, or any of them, as a
result of the breach of this Agreement by any Seller Service Provider in
connection with the performance of the Seller Transition Services. Subject to
Article 6 and the other limitations set forth in this Agreement, Purchaser shall
indemnify, defend and hold harmless Sellers and their Subsidiaries from, against
and in respect of any and all Losses incurred by Sellers and their Subsidiaries,
or any of them, as a result of the breach of this Agreement by any Purchaser
Service Provider in connection with the performance of the Purchaser Transition
Services.

Section 5.3 Specific Performance. The Parties acknowledge that each Party will
have the right to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically its terms and provisions.

Section 5.4 Exclusivity of Remedy. Notwithstanding anything to the contrary
herein, the right to performance or re-performance set forth in Section 5.1,
indemnification set forth in Section 5.2 and/or specific performance set forth
in Section 5.3 shall be the sole and exclusive remedies of the Receiving Parties
with respect to any breach of this Agreement or any Losses otherwise arising out
of or relating to the Transition Services. In no event shall such remedies be
deemed to have failed of their essential purpose.

ARTICLE 6

LIMITATION OF LIABILITY; EXCLUSION OF CONSEQUENTIAL DAMAGES

Section 6.1 Limitation of Liability.

(a) PURCHASER LIABILITY. IN NO EVENT SHALL THE AGGREGATE LIABILITY OF PURCHASER
UNDER ANY LEGAL THEORY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT EXCEED
$15,000,000; PROVIDED, HOWEVER, THAT THERE SHALL BE NO LIMITATION ON LIABILITIES
RESULTING FROM A WILLFUL BREACH (WHICH SHALL NOT REQUIRE A SHOWING OF MALICIOUS
OR TORTIOUS INTENT) BY THE PURCHASER SERVICE PROVIDERS.

(b) SELLERS LIABILITY. IN NO EVENT SHALL THE AGGREGATE LIABILITY OF SELLERS
UNDER ANY LEGAL THEORY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT EXCEED
$15,000,000; PROVIDED, HOWEVER, THAT THERE SHALL BE NO LIMITATION ON LIABILITIES
RESULTING FROM A WILLFUL BREACH (WHICH SHALL NOT REQUIRE A SHOWING OF MALICIOUS
OR TORTIOUS INTENT) BY THE SELLER SERVICE PROVIDERS.

 

12



--------------------------------------------------------------------------------

Section 6.2 EXCLUSION OF CONSEQUENTIAL DAMAGES. IN NO EVENT SHALL SELLERS OR
PURCHASER BE LIABLE FOR ANY INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT, REGARDLESS OF LEGAL THEORY, INCLUDING ANY SUCH DAMAGES OR LOSSES
RESULTING FROM BUSINESS INTERRUPTION OR LOST PROFITS.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices. Any notice, request, instruction, consent, document or
other communication required or permitted to be given under this Agreement shall
be in writing and shall be deemed to have been sufficiently given or served for
all purposes (a) upon delivery when personally delivered; (b) on the delivery
date after having been sent by a nationally or internationally recognized
overnight courier service (charges prepaid); (c) at the time received when sent
by registered or certified mail, return receipt requested, postage prepaid; or
(d) at the time when confirmation of successful transmission is received (or the
first Business Day following such receipt if the date of such receipt is not a
Business Day) if sent by facsimile, in each case, to the recipient at the
address or facsimile number, as applicable, indicated below:

 

If to any Seller:   Motors Liquidation Company   300 Renaissance Center   Tower
300, 25th Floor, Room D55   M/C 482-C25-D81   Detroit, Michigan 48265-3000  
Attn:   General Counsel   Tel.:   (313) 667-3450   Facsimile: (248) 267-4584

 

With copies to:   Jenner & Block LLP   330 North Wabash Avenue   Chicago,
Illinois 60611-7603   Attn:   Joseph P. Gromacki     Michael T. Wolf   Tel.:  
312-222-9350   Facsimile: 312-527-0484

 

  and   Weil Gotshal & Manges LLP   767 Fifth Avenue   New York, New York 10153
  Attn:   Harvey R. Miller     Stephen Karotkin     Raymond Gietz   Tel.:  
212-310-8000   Facsimile: 212-310-8007

 

13



--------------------------------------------------------------------------------

If to Purchaser:   General Motors Company   c/o The United States Department of
the Treasury   1500 Pennsylvania Avenue, NW   Washington D.C. 20220   Attn:  
Chief Counsel Office of Financial Stability   Facsimile: 202-927-9225

 

With a copy to:   Cadwalader, Wickersham & Taft LLP   One World Financial Center
  New York, New York 10281   Attn:   John J. Rapisardi     R. Ronald Hopkinson  
Tel.:   212-504-6000   Facsimile: 212-504-6666

provided, however, if any Party shall have designated a different addressee
and/or contact information by notice in accordance with this Section 7.1, then
to the last addressee as so designated.

Section 7.2 No Right of Setoff. Except as otherwise provided under Section 2.9
in this Agreement, no Party nor any of its Affiliates shall have any right of
holdback or setoff or assert any Claim or defense with respect to any amounts
that may be owed by such Party or its Affiliates to any other Party (or Parties)
hereto or its or their Affiliates as a result of and with respect to any amount
that may be owing to such Party or its Affiliates under this Agreement or any
other commercial arrangement entered into, between or among such Parties and/or
their respective Affiliates.

Section 7.3 Taxes. The Receiving Party shall pay any and all sales, use, goods
and services or value-added taxes due for the respective Transition Services.

Section 7.4 Assignment. Neither this Agreement nor any of the rights, interests
or obligations provided by this Agreement may be assigned or delegated by any
Party (whether by operation of law or otherwise) without the prior written
consent of the other Parties, and any such assignment or delegation without such
prior written consent shall be null and void; provided, however, that, without
the consent of the other Parties, (i) any Party may assign its obligations
hereunder to one or more Affiliates of such Party and (ii) Sellers may assign
their rights, interests and obligations hereunder to any successor in interest,
including, but not limited to, a liquidating trust established under a chapter
11 plan; provided, further, that no such assignment or delegation shall relieve
the assigning Party of any of its obligations under this Agreement and the
assigning Party shall be liable for any failure on the part of any assignee to
perform its obligations hereunder. Subject to the preceding sentence and except
as otherwise expressly provided herein, this Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.

 

14



--------------------------------------------------------------------------------

Section 7.5 Amendment. This Agreement may not be amended, modified or
supplemented except upon the execution and delivery of a written agreement
executed by a duly authorized representative or officer of each of the Parties.

Section 7.6 Waiver. At any time prior to the Termination Date, the Parties may
(a) extend the time for the performance of any of the obligations or other acts
of the other Parties or (b) waive compliance with any of the agreements or
conditions contained herein (to the extent permitted by Law). Any such waiver or
extension by a Party (i) shall be valid only if, and to the extent, set forth in
a written instrument signed by a duly authorized representative or officer of
the Party to be bound and (ii) shall not constitute, or be construed as, a
continuing waiver of such provision, or a waiver of any other breach of, or
failure to comply with, any other provision of this Agreement. The failure in
any one or more instances of a Party to insist upon performance of any of the
terms, covenants or conditions of this Agreement, to exercise any right or
privilege in this Agreement conferred, or the waiver by said Party of any breach
of any of the terms, covenants or conditions of this Agreement shall not be
construed as a subsequent waiver of, or estoppel with respect to, any other
terms, covenants, conditions, rights or privileges, but the same will continue
and remain in full force and effect as if no such forbearance or waiver had
occurred.

Section 7.7 Severability. Whenever possible, each term and provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law. If any term or provision of this Agreement, or the application
thereof to any Person or any circumstance, is held to be illegal, invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted
therefore in order to carry out, so far as may be legal, valid and enforceable,
the intent and purpose of such illegal, invalid or unenforceable provision and
(b) the remainder of this Agreement or such term or provision and the
application of such term or provision to other Persons or circumstances shall
remain in full force and effect and shall not be affected by such illegality,
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the legality, validity or enforceability of such term or provision, or
the application thereof, in any jurisdiction.

Section 7.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same agreement. All signatures of the
Parties may be transmitted by facsimile or electronic delivery, and each such
facsimile signature or electronic delivery signature (including a PDF signature)
will, for all purposes, be deemed to be the original signature of the Party
whose signature it reproduces and be binding upon such Party.

Section 7.9 Headings. The descriptive headings of the Articles, Sections and
paragraphs of, and Schedules to, this Agreement are included for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit, modify or affect any of the provisions hereof

Section 7.10 Third Parties. Except for the Subsidiaries of Sellers and Purchaser
pursuant to Article 5, this Agreement is for the sole benefit of the Parties
hereto and their respective successors and permitted assigns, and nothing
express or implied in this Agreement is intended or shall be construed to confer
upon or give to any Person, other than the Receiving Parties, the Parties, their
Affiliates and their respective permitted successors or assigns, any legal or
equitable Claims, benefits, rights or remedies of any nature whatsoever under or
by reason of this Agreement.

 

15



--------------------------------------------------------------------------------

Section 7.11 Governing Law. The construction, interpretation and other matters
arising out of or in connection with this Agreement (whether arising in
contract, tort, equity or otherwise) shall in all respects be governed by and
construed (a) to the extent applicable, in accordance with the Bankruptcy Code,
and (b) to the extent the Bankruptcy Code is not applicable, in accordance with
the Laws of the State of New York, without giving effect to rules governing the
conflict of laws.

Section 7.12 Venue and Retention of Jurisdiction. Except as provided in
Section 2.9, each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of the Bankruptcy Court for any litigation arising out of or in
connection with this Agreement and the Transition Services (and agrees not to
commence any litigation relating thereto except in the Bankruptcy Court, other
than actions in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any such court as described herein); provided,
however, that this Section 7.12 shall not be applicable in the event the
Bankruptcy Cases have closed, in which case the Parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the federal courts in
the Southern District of New York and state courts of the State of New York
located in the Borough of Manhattan in the City of New York for any litigation
arising out of or in connection with this Agreement and the Transition Services
(and agree not to commence any litigation relating thereto except in the federal
courts in the Southern District of New York and state courts of the State of New
York located in the Borough of Manhattan in the City of New York, other than
actions in any court of competent jurisdiction to enforce any judgment, decree
or award rendered by any such court as described herein).

Section 7.13 Waiver of Jury Trial. EACH PARTY WAIVES THE RIGHT TO A TRIAL BY
JURY IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY
MATTERS DESCRIBED OR CONTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

Section 7.14 Entire Agreement. This Agreement (together with the Purchase
Agreement, the Ancillary Agreements and the Schedules) contains the final,
exclusive and entire agreement and understanding of the Parties with respect to
the subject matter hereof and thereof and supersedes all prior and
contemporaneous agreements and understandings, whether written or oral, among
the Parties with respect to the subject matter hereof and thereof. Neither this
Agreement nor any other agreement shall be deemed to contain or imply any
restriction, covenant, representation, warranty, agreement or undertaking of any
Party with respect to the transactions contemplated hereby or thereby other than
those expressly set forth herein or therein, and none shall be deemed to exist
or be inferred with respect to the subject matter hereof.

Section 7.15 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NONE
OF SELLERS, PURCHASER, THE OTHER SERVICE PROVIDERS OR THEIR RESPECTIVE
AFFILIATES OR ANY PERSON ACTING ON BEHALF OF ANY SUCH PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR

 

16



--------------------------------------------------------------------------------

IMPLIED, AT LAW OR IN EQUITY WITH RESPECT TO THE TRANSITION SERVICES OR THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR ANY PARTICULAR PURPOSE OR USE, TITLE OR NON-INFRINGEMENT, OR THE
ACCURACY, AVAILABILITY, TIMELINESS OR COMPLETENESS OF, OR THE RESULTS TO BE
OBTAINED FROM, SUCH TRANSITION SERVICES, AND SELLERS, PURCHASER, THE OTHER
SERVICE PROVIDERS AND THEIR RESPECTIVE AFFILIATES HEREBY DISCLAIM THE SAME.

Section 7.16 Allocation of Obligations of Sellers. Sellers shall cooperate to
appropriately allocate among themselves the obligations and rights of Sellers
under this Agreement, including any obligation to make or right to receive
payments.

Section 7.17 Interpretation of Schedules. Within the Schedules, references to
Purchaser or Sellers shall be deemed to include the Subsidiaries of such Party
or Parties, as appropriate.

Section 7.18 Books and Records. During the document retention period
contemplated by Section 6.23 of the Purchase Agreement, and subject to any
exceptions contained therein, duly authorized Representatives of a Party shall,
upon reasonable notice, have reasonable access during normal business hours to
examine, inspect and copy the books and records held by the other Party (as of
immediately after the Closing) for any proper purpose, except as may be
prohibited by Law or by the terms of any Contract (including any confidentiality
agreement); provided that to the extent that disclosing any such information
would reasonably be expected to constitute a waiver of attorney client, work
product or other legal privilege with respect thereto, the Parties shall take
all reasonable best efforts to permit such disclosure without the waiver of any
such privilege, including entering into an appropriate joint defense agreement
in connection with affording access to such information. The access provided
pursuant to this Section 7.18 shall be subject to such additional
confidentiality provisions as the disclosing Party may reasonably deem
necessary. Additionally, Purchaser shall, consistent with the requirements of
its own business, make available to Sellers (upon reasonable advance notice, as
reasonably necessary and for a proper purpose) employees of the Purchaser to
answer questions with respect to the provision of Transition Services, except as
may be prohibited by Law or by the terms of any Contract (including any
confidentiality agreement).

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed by its duly authorized officer, in each case as of the date first
written above.

 

MOTORS LIQUIDATION COMPANY By:   /s/ Niharika Ramdev   Name:   /s/ Niharika
Ramdev   Title:   Assistant Treasurer SATURN LLC By:   /s/ Ted Stenger   Name:  
Ted Stenger   Title:   Executive Vice President SATURN DISTRIBUTION CORPORATION
By:   /s/ Ted Stenger   Name:   Ted Stenger   Title:   Executive Vice President
CHEVROLET-SATURN OF HARLEM, INC. By:   /s/ Ted Stenger   Name:   Ted Stenger  
Title:   Executive Vice President GENERAL MOTORS COMPANY By:   /s/ Sadiq Malik  
Name:   Sadiq Malik   Title:   Vice President and Treasurer

SIGNATURE PAGE TO TRANSITION SERVICES AGREEMENT



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE A

TRANSITION SERVICES PROVIDED BY OR ON BEHALF OF PURCHASER

 

Service Description

  

Specifications and Limitations

  

Service
Termination Date

  

Service Fee

PROPERTY MANAGEMENT

        

Asset Management Oversight for Idle Manufacturing Facilities

 

•        Administer contracts and manage day-to-day operations of ongoing
concerns

  

•        Includes facilities idle at Closing, facilities in the process of being
idled at Closing and facilities leased to Purchaser that become idle after
Closing

 

•        Includes real estate, facility, etc.

   September 1, 2011    $8, 250 /month

Asset Management Oversight for Non-Manufacturing Facilities

 

•        Administer leases (including negotiation of amendments to Limited
Facility Leases, as necessary) and contracts and manage day-to-day operations of
ongoing concerns

      March 1, 2010    $8, 250 / month

Coordination of Rejected Real Estate Leases

 

•        Perform consulting services related to rejection of leases and landlord
liaison and document management

 

•        Administer leases and coordinate notices to landlord

  

•        Both immediate and delayed rejections

   March 1, 2010    No cost

Coordination of Rejected Personal Property Leases and Contracts

 

•        Perform consulting services related to rejection of personal property
leases and contracts.

 

•        Coordinate personal property lease rejection timing, notices to lessors
and return of personal property

  

•        Both immediate and delayed rejections

 

•        Equipment may be located in facilities owned by Sellers or owned by
Purchaser

   March 1, 2010    No cost



--------------------------------------------------------------------------------

Service Description

  

Specifications and Limitations

  

Service
Termination Date

  

Service Fee

Asset Management Oversight for RHI Controlled Properties

 

•        Administer contracts and manage day-to-day operations of all properties
owned, leased or controlled by Riverfront Holdings, Inc., except for the
premises leased pursuant to the Ren Cen Lease.

      December 31, 2010    No cost

FACILITY IDLING PROCESS

        

Facility Idling

 

•        Provide the idling services set forth on Schedule A-2 with respect to
the facilities of the Sellers and their Subsidiaries set forth on Schedule A-3

  

•        The Purchaser Service Providers shall conduct their activities at the
facilities listed on Schedules A-3, C-2 and C-3 (the “Subject Facilities”),
whether in connection with facilities idling or otherwise, in compliance with
applicable Environmental Laws and applicable Environmental Permits required at
the Subject Facilities

 

•        Purchaser shall be responsible for (i) any fines or penalties resulting
directly and exclusively from a Purchaser Service Provider’s (or its Third Party
Service Provider’s) noncompliance with Environmental Laws or Environmental
Permits at the Subject Facilities (“Noncompliance Costs”); and (ii) site
specific environmental clean up costs or other costs incurred by Sellers that
Sellers establish arose directly and exclusively from the activities of a
Purchaser Service Provider (or its Third Party Service Provider) at a Subject
Facility (“Additional Costs”)

   December 31, 2013    No cost

 

Schedule A

2



--------------------------------------------------------------------------------

Service Description

  

Specifications and Limitations

  

Service
Termination Date

  

Service Fee

  

•        Purchaser will indemnify, defend and hold Sellers harmless from all
Noncompliance Costs and all Additional Costs incurred by Sellers

     

ACCESS RIGHTS AND STORAGE SERVICES

        

Access Right to Personal Property Owned by or Leased to Sellers and Located in
Facilities Owned by or Leased to Purchaser

 

•        Provide Sellers the right to enter Purchaser facilities for purposes of
preparing for removal and removing any fixtures, machinery, equipment and
personal property that is owned by or leased to Sellers and located at such
facility

  

•        Sellers acknowledge that Purchaser may require certain personal
property to be removed during plant shut down periods

 

•        Sellers shall (i) notify Purchaser not less than three (3) business
days prior to entry for removal, (ii) not unreasonably interfere with
Purchaser’s operations, (iii) be accompanied by a representative of Purchaser
and (iv) provide Purchaser a list of items (or categories of items) Sellers
intend to remove from the facility

   December 31, 2013    No cost

Storage of Personal Property of Sellers

 

•        Store personal property owned by Sellers (or leased to Sellers) that,
as of the Closing, is located in facilities owned by or leased to Purchaser, in
order to allow Sellers to prepare for removal and remove the personal property
as contemplated by this Agreement

  

•        Purchaser has the right to remove and store such personal property at
alternate locations

 

•        Sellers shall not unreasonably interfere with or cause a material
disruption of Purchaser’s business or operations in connection with any storage
services provided pursuant to this Agreement

   December 31, 2013    No cost

 

Schedule A

3



--------------------------------------------------------------------------------

Service Description

  

Specifications and Limitations

  

Service
Termination Date

  

Service Fee

  

•        Any personal property owned by Sellers not removed from a facility on
or before the Service Termination Date shall thereafter be deemed to be
abandoned, and Purchaser may, at its election, (i) accept the same or (ii)
remove and dispose of the same at Sellers’ cost; provided that Sellers shall
receive a credit against such costs for any amount Purchaser receives in
connection with the sale or other disposition of such personal property

 

•        Sellers agree to execute a bill of sale with respect to each such
Seller owned item of personal property that is not removed from any facility,
upon request of Purchaser

     

SECURITY

        

Manage and Provide Security

 

•        Manage and provide security and fire monitoring related to active and
idled facilities

 

•        Consultation regarding ongoing security requirements for Seller

  

•        Use of third party contractors for on-site security to be paid directly
by Sellers

   December 31, 2013    $16,500 / month

ACCOUNTING

        

Accounts Payable Processing and Paying Agent Services

 

•        Set up, vouch, approve and reconcile payments

 

•        Pay invoices on behalf of Sellers; if unable to pay out of Seller
accounts, reimbursement will be settled at month end

  

•        Use of third party services

   January 1, 2013    $66,000 / month (for Purchaser employees) and $20,000 /
month (for third parties)

Accounts Receivable Processing

 

•        Accrue for rental income and other miscellaneous income

      January 1, 2013    $16,500 / month

 

Schedule A

4



--------------------------------------------------------------------------------

Service Description

  

Specifications and Limitations

  

Service
Termination Date

  

Service Fee

General Ledger

 

•        Book entries and perform account reconciliations

 

•        Book closing entries

 

•        Perform purchase accounting / consideration accounting

      January 1, 2013    $33,000 / month

Fixed Asset Accounting

 

•        Maintain fixed asset records to reflect asset dispositions and perform
related accounting activities

      January 1, 2013    $49,500 / month

Lease Accounting

 

•        Maintain record entries for lease transaction (e.g. rejection activity)

 

•        Perform accounting activities for property and real estate leases

      January 1, 2013    $16,500 / month

Motors Holding Accounting

 

•        Perform and manage accounting for Motors Holding related transactions

      January 1, 2013    $16,500 / month

Budget and Forecast

 

•        Provide inputs as necessary to develop budgets and forecasts

      January 1, 2013    No cost

Court Required Financial Reporting

 

•        Perform all associated activities related to filings as required by the
bankruptcy court

      January 1, 2011    $5,500 / month

TREASURY

        

Wind-down of MEI and Elmo II & III

 

•        Provide general support based on knowledge of previous transactions

      October 1, 2009    $4,125 / month

Cash Management & Operations

 

•        Manage bank account funding

 

•        Perform administration and banking services

 

•        Facilitate automated accounting of cash flows

 

•        Set up and manage new bank accounts

      August 1, 2010    $16,500 / month

 

Schedule A

5



--------------------------------------------------------------------------------

Service Description

  

Specifications and Limitations

  

Service
Termination Date

  

Service Fee

TAX

        

Tax Compliance

 

•        Prepare and file federal, state, local and foreign income and other
taxes

  

•        Sellers acknowledge that the provision of these services does not
include the financial obligation or responsibility for paying any taxes, fees or
similar charges and that Purchaser shall only file returns that have been signed
by the Sellers, except to the extent Sellers execute a power of attorney at
Purchaser request

   January 1, 2013    $49,500 / month plus $2,000 / month for third party
services

Tax Accounting

 

•        Perform accounting services associated with tax obligations stemming
from operations of or the winding down and liquidation of Sellers

      January 1, 2013    $16,500 / month

Customs

 

•        Provide support for filing of customs duties and reconciliation process
as well as post entry compliance

 

•        Assist with value reconciliation compliance

 

•        Assist with NAFTA reconciliation compliance

 

•        Assist with trade program review opportunity and follow up

  

•        Requires additional support from third party administrator engaged by
Sellers to reconcile customs duties

   June 1, 2011    $33,000 / month

Property Tax

 

•        Prepare and file real and personal property taxes

  

•        Sellers acknowledge that the provision of these services does not
include the financial obligation or responsibility for paying any taxes, fees or
similar charges and that Purchaser shall only file returns that have been signed
by the Sellers, except to the extent Sellers execute a power of attorney at
Purchaser request

   January 1, 2013    $16,500 / month

 

Schedule A

6



--------------------------------------------------------------------------------

Service Description

  

Specifications and Limitations

  

Service
Termination Date

  

Service Fee

PURCHASING

        

Negotiate, Source, and Contract Indirect Goods and Services on Behalf of Sellers
as Required (Purchasing Services)

 

•        Manage facilities, security, equipment rentals, MRO supplies, and other
similar activities

      January 1, 2013    $16,500 / month

IS&S

        

Manage Assets

 

•        Allow use of existing fixed asset system for asset tracking and
depreciation

      January 1, 2013    See Summarized Application Use below

Finance and Accounting

 

•        Allow use of core accounting systems for general ledger activities and
associated transaction processing (e.g., eLedger, eTBR)

 

•        Allow use of consolidation and reporting tools (e.g., Hyperion)

 

•        Allow use of treasury systems for cash management and cash transactions
(e.g., Quantum)

 

•        Extract capability to extract financial data required for reporting
purposes

      January 1, 2013    See Summarized Application Use below

Operations

 

•        Allow use of existing purchasing and payable systems for creation of
POs, payables and cash disbursements

      January 1, 2013    See Summarized Application Use below

IT Infrastructure Support

 

•        Provide access to Internet for up to 100 non-Purchaser badged personnel
(each contractor must have a unique GMID)

 

•        Provide 10 GMOnline PCs at Closing and, after Closing upon request of
Sellers, up to 90 additional GMOnline PCs for contractors to use to access GM
applications

 

•        Allow access to printers

  

•        Est. potentially up to 100 contractors

   January 1, 2013    $170 / month / GMOL configured PC Summarized Application
Use   

•        See descriptions IS&S sections above

   January 1, 2013    $16,500 / month

 

Schedule A

7



--------------------------------------------------------------------------------

Service Description

  

Specifications and Limitations

  

Service
Termination Date

  

Service Fee

COMMUNICATIONS

        

Coordination of Outside / Stakeholder Messages Assistance

 

•        Reasonably cooperate with Sellers to coordinate press releases and
other public statements

      January 1, 2013    No cost

RETAINED SPLINTER UNION SERVICES

        

Payroll Processing

 

•        Upon request from Sellers before or at Closing and subject to agreement
on scope, price and terms for providing such services, the Purchaser shall
process Sellers’ payroll for IUE-represented Moraine Assembly Plant employees.
If such service is requested, the Parties shall expeditiously negotiate in good
faith to reach agreement on the scope, price, and terms for providing such
service.

  

•        Sellers have been advised of and are aware of Purchaser’s payroll
processes and systems and acknowledges that there is very limited flexibility to
deviate in any way from the Purchaser’s payroll process.

 

•        Both Parties acknowledge that the provision of payroll services does
not include the financial obligation or responsibility for actual wages or
benefits

     

Benefits Administration

 

•        Upon request from the Sellers before or at Closing and subject to
agreement on scope, price and terms for providing such services, the Purchaser
shall administer the benefit plans set forth on Schedule A-4 for current and
former employees whose participation in the scheduled plans is deemed required
by Sellers under the plans or the collective bargaining agreements set forth on
Schedule A-4. If such service is requested, the Parties shall expeditiously
negotiate in good faith to reach agreement on the scope, price, and terms for
providing services

  

•        Sellers have been advised and are aware that Purchaser’s arrangements
with vendors and limited resources, processes and systems provide very limited
flexibility to provide benefit administration services that deviate in any way
from Purchaser’s

 

•        Both Parties acknowledge that the provision of benefit administration
services does not include the financial obligation or responsibility for actual
wages or benefits

     

 

Schedule A

8



--------------------------------------------------------------------------------

Service Description

  

Specifications and Limitations

  

Service
Termination Date

  

Service Fee

OTHER

        

Insurance Management

 

•        Provide information about insurance in existence immediately prior to
Closing

      January 1, 2013    No cost

Background Information on Legal Matters

 

•        Assist Sellers by providing background/factual information (including
consultation) regarding legal matters, as reasonably requested by Sellers,
subject to Schedule B

  

•        This Transition Service will include reasonable access to personnel of
the Purchaser

   January 1, 2013    No cost

Privacy Matters Compliance

 

•        Taking, on behalf and at the request of Sellers, such actions as are
necessary for the Sellers to comply with the provisions of the Sale Order
relating to privacy matters, including the recommendations of the Privacy
Ombudsman appointed pursuant to Section 332 of the Bankruptcy Code to the extent
approved or incorporated by the Court in the Sale Order.

      December 31, 2011    No cost

 

Schedule A

9



--------------------------------------------------------------------------------

SCHEDULE A-2

FACILITY IDLING PROCESS

The Purchaser Service Providers shall provide to the Receiving Parties at each
facility listed on Schedule A-3 only the following Transition Services for which
the Purchaser Service Providers are identified below as the Responsible Party.
With respect to facilities leased to Purchaser pursuant to the Master Lease
Agreement, Purchaser shall begin to perform such Transition Services at such
time as provided in the Master Lease Agreement or otherwise as mutually
agreeable. Each type of Transition Service listed below shall be understood by
reference to and performed in accordance with the applicable portions of the
“Facilities Idling Playbook” developed by Sellers prior to the date of the
Purchase Agreement, as such document has been interpreted in the historical
practice of Sellers. Each Party acknowledges that it has received copy of the
“Facilities Idling Playbook.”

 

Description of Service

  

Responsible Party

Conveyor Systems

  

Review Support/Service Contracts

   Purchaser Service Providers

Retain Documentation

   Purchaser Service Providers

Review OEM Service Manuals

   Purchaser Service Providers

Lubrication

   Purchaser Service Providers

Backup Programmable Devices

   Purchaser Service Providers

Shutdown Control Panels

   Purchaser Service Providers

Electricity

   Purchaser Service Providers

Temperature

   Purchaser Service Providers

Hydraulics

   Purchaser Service Providers

Compressed Air

   Purchaser Service Providers

Cleaning

   Purchaser Service Providers

Perform Preservation of Equipment Tasks for Idled Equipment

   Sellers

Perform Periodic Maintenance Tasks for Idled Equipment

   Sellers

Shutdown Conveyor Equipment

   Purchaser Service Providers

Spare Parts

   Purchaser Service Providers

Body

  

Support Contracts

   Purchaser Service Providers

Consumables

   Purchaser Service Providers

SPO

   Purchaser Service Providers

Weld Water

   Purchaser Service Providers

Backup Programmable Devices

   Purchaser Service Providers

Shutdown Control Panels

   Purchaser Service Providers

Weld Equipment

   Purchaser Service Providers

Tooling

   Purchaser Service Providers



--------------------------------------------------------------------------------

Description of Service

  

Responsible Party

Robots

   Purchaser Service Providers

Hemmers

   Purchaser Service Providers

Shutdown Dispense Equipment

   Purchaser Service Providers

Hydraulics

   Purchaser Service Providers

Compressed Air

   Purchaser Service Providers

Power Tools

   Purchaser Service Providers

Electricity

   Purchaser Service Providers

Temperature

   Purchaser Service Providers

Lubrication

   Purchaser Service Providers

Retain Documentation

   Purchaser Service Providers

Cleaning

   Purchaser Service Providers

Perform Preservation of Equipment Tasks for Idled Equipment

   Sellers

Perform Periodic Maintenance Tasks for Idled Equipment

   Sellers

Communication Equipment

   Purchaser Service Providers

Boundary Samples

   Purchaser Service Providers

Parts

   Purchaser Service Providers

Perceptron

   Purchaser Service Providers

CMM

   Purchaser Service Providers

GA

  

GA Technical Support contracts

   Purchaser Service Providers

Consumables

   Purchaser Service Providers

Backup Programmable Devices & Processors

   Purchaser Service Providers

Shutdown Control Panels

   Purchaser Service Providers

Shutdown M & E Equipment

   Purchaser Service Providers

Fixtured Tooling

   Purchaser Service Providers

Shutdown Robots

   Purchaser Service Providers

Shutdown Dispense Equipment

   Purchaser Service Providers

Hydraulics

   Purchaser Service Providers

Compressed Air

   Purchaser Service Providers

All Power Tools

   Purchaser Service Providers

Electricity

   Purchaser Service Providers

Temperature

   Purchaser Service Providers

Lubrication - shut off all automatic lubrication equipment as appropriate

   Purchaser Service Providers

Documentation - all documentation should be accounted for in single depository
within the General Assembly Area

   Purchaser Service Providers

Cleaning

   Purchaser Service Providers

Perform Preservation of Equipment Tasks for Idled Equipment

   Sellers

Schedule A-2

 

2



--------------------------------------------------------------------------------

Description of Service

  

Responsible Party

Perform Periodic Maintenance Tasks for Idled Equipment

   Sellers

Communication equipment

   Purchaser Service Providers

Boundary samples

   Purchaser Service Providers

Parts

   Purchaser Service Providers

Reclaim any GM property out of plant (loan, repair, etc.)

   Purchaser Service Providers

Drain fluids from all point of use cribs as appropriate

   Purchaser Service Providers

Drain Processing FF systems below the main headers. If idling is longer than 180
days,
anti-rust flush should be loaded into systems below header

   Purchaser Service Providers

If length of idling is 180 days or longer, drain systems below the main headers
and fill with anti-rust flush

   Purchaser Service Providers

Purge all systems. Cap and/or grease exposed termination points. Remove and
dispose of all bulk containers, barrels, and pails

   Purchaser Service Providers

Water Test Booth - drain water from system

   Purchaser Service Providers

V.I.N. Room - Tag ID Inventory and Move to Secure Location

   Purchaser Service Providers

Paint

  

Pre-Shutdown

   Purchaser Service Providers

Support Contracts

   Purchaser Service Providers

General Paint Shop and Conveyors

   Purchaser Service Providers

Phosphate Shutdown

   Purchaser Service Providers

ELPO Shutdown

   Purchaser Service Providers

Sealer, Antichip and Underbody PVC Shutdown

   Purchaser Service Providers

Deadner and LASD Shutdown

   Purchaser Service Providers

Prime and Topcoat Spray Equipment Shutdown

   Purchaser Service Providers

Powder Prime Spray Equipment Shutdown

   Purchaser Service Providers

Powder Distribution Systems Shutdown

   Purchaser Service Providers

Powder Spray Booths and ASH Shutdown

   Purchaser Service Providers

Wet Spray Booths and ASH Shutdown

   Purchaser Service Providers

Ovens Shutdown

   Purchaser Service Providers

Final Repair Shutdown

   Purchaser Service Providers

Paint Circulation Systems Shutdown

   Purchaser Service Providers

Misc Enclosure & Decks

   Purchaser Service Providers

Cavity Wax

   Purchaser Service Providers

Lighting Shutdown

   Purchaser Service Providers

Building Air supply Shutdown

   Purchaser Service Providers

Abatement Shutdown

   Purchaser Service Providers

Schedule A-2

 

3



--------------------------------------------------------------------------------

Description of Service

  

Responsible Party

Compressed Air

   Purchaser Service Providers

Programs

   Purchaser Service Providers

Power Tools

   Purchaser Service Providers

Electricity

   Purchaser Service Providers

Temperature

   Purchaser Service Providers

Lubrication

   Purchaser Service Providers

Documentation

   Purchaser Service Providers

Cleaning

   Purchaser Service Providers

Perform Preservation of Equipment Tasks for Idled Equipment

   Sellers

Perform Periodic Maintenance Tasks for Idled Equipment

   Sellers

Communication Equipment

   Purchaser Service Providers

Boundary Samples

   Purchaser Service Providers

Miscellaneous

   Purchaser Service Providers

Housekeeping

   Purchaser Service Providers

Powertrain Manufacturing Engineering

Perform Equipment Idling Prework Tasks

   Purchaser Service Providers

Perform Equipment Idling Tasks

   Purchaser Service Providers

Perform Process System Idling Tasks

   Purchaser Service Providers

Perform Equipment Cleaning Tasks of idled equipment

   Sellers

Perform Preservation of Equipment Tasks for Idled Equipment

   Sellers

Perform Periodic Maintenance Tasks for Idled Equipment

   Sellers

Stamping

Support contracts

   Purchaser Service Providers

Consumables

   Purchaser Service Providers

SPO

   Purchaser Service Providers

Reallocate parts as necessary

   Purchaser Service Providers

Review Utility Plan

   Purchaser Service Providers

Cooling System (H2O)

   Purchaser Service Providers

Compressed Air

   Purchaser Service Providers

Electricity

   Purchaser Service Providers

Temperature

   Purchaser Service Providers

Backup Programmable Devices

   Purchaser Service Providers

Shutdown Control Panels

   Purchaser Service Providers

Shutdown Processors

   Purchaser Service Providers

Shutdown Press Equipment (mechanical)

   Purchaser Service Providers

TDO Machine Tools

   Purchaser Service Providers

Schedule A-2

 

4



--------------------------------------------------------------------------------

Description of Service

  

Responsible Party

Shutdown Robots

   Purchaser Service Providers

Shutdown blank lube / wash systems

   Purchaser Service Providers

Hydraulics

   Purchaser Service Providers

Lubrication

   Purchaser Service Providers

Documentation

   Purchaser Service Providers

Cleaning

   Purchaser Service Providers

Perform Preservation of Equipment Tasks for Idled Equipment

   Sellers

Perform Periodic Maintenance Tasks for Idled Equipment

   Sellers

WFG Energy and Utilities

  

Develop and Implement Utilities Management Plan

   Purchaser Service Providers

Review Existing Operating and Utilities Contracts

   Purchaser Service Providers

Identify and Implement Equipment Management Needs

   Purchaser Service Providers

Develop Staffing Plan

   Purchaser Service Providers

Management Tasks in EUSG Areas During Plant Idle

   Purchaser Service Providers

Identify and Implement Start-up Procedure

   Purchaser Service Providers

Provide knowledge support/consultation on continuation / transfer of utility
services

   Purchaser Service Providers

Interface with Plant Closing/Idling team

   Purchaser Service Providers

Environmental Services

  

Review/Update Site Environmental Calendar Activities

   Sellers

Manage Waste Issues

   Sellers

Manage Chemical Issues

   Sellers

Manage RM contract Ramp-down

   Sellers

Manage CM contract Ramp-down

   Sellers

Response Plan Updates

   Sellers

Ancillary Activities/Facilities (preventive measures)

   Sellers

Maintain All Required Permitted Monitoring Recordkeeping and Reporting (MRRP)

   Sellers

Determine Need to operate & maintain Refrigeration Equipment

   Sellers

Determine if Air Permits should be maintained or terminated

   Sellers

Determine Abatement Equipment preservation requirements

   Sellers

Evaluate Water and Waste Permit Changes

   Sellers

Water Sampling Requirements

   Sellers

Waste and Water Reports

   Sellers

UST/AST Issues

   Sellers

PCB Related Concerns (Understanding Liability, Current/Future, Reporting
Activity)

   Sellers

Determine Emission Reduction Credits (ERCs)

   Sellers

Manage Industrial Hygiene Issues

   Sellers

Schedule A-2

 

5



--------------------------------------------------------------------------------

SCHEDULE A-3

SELLER MANUFACTURING FACILITIES TO BE IDLED

Facilities Owned by Sellers and Leased to Purchaser:

 

   

Site Name

 

Property Address

  City   State   Zip

1.

 

Stamping - Indianapolis

 

340 White River Parkway West

Drive South 50

  Indianapolis   IN   46206

2.

 

GMPT - Flint North #5/#10/#81

 

902 E Hamilton Avenue

  Flint   MI   48550

3.

 

GMPT - Livonia

 

12200 Middlebelt

  Livonia   MI   48150

4.

 

GMVM - Pontiac Assembly

 

2100 S Opdyke Road

  Pontiac   MI   48341

5.

 

Stamping - Pontiac North Campus1

 

220 East Columbia

  Pontiac   MI   48340

6.

 

Stamping - Mansfield

 

2525 West Fourth Street

PO Box 2567 - 44906

  Mansfield   OH   44906-1269

7.

 

GMPT - Parma Complex2

 

5400 Chevrolet Boulevard

PO Box 30098

  Parma   OH   44130

8.

 

GMPT - Fredericksburg

 

11032 Tidewater Trail

  Fredericksburg   VA   22408

9.

 

GMPT - Willow Run

 

2930 Ecorse Road

  Ypsilanti   MI   48197-0935

10.

 

Stamping - Grand Rapids

 

300 36th Street SW

  Wyoming   MI   49548-2107

11.

 

GMVM - Shreveport Assembly and Stamping Shreveport

 

7600 General Motors

Boulevard

  Shreveport   LA   71129

12.

 

GMVM - Wilmington Assembly

 

801 Boxwood Road

PO Box 1512 – 19899

  Wilmington   DE   19804-2041   Facilities Owned by Sellers and not Leased to
Purchaser:      

Site Name

 

Property Address

  City   State   Zip

13.

 

GMPT - Massena

 

Route 37 East

  Massena   NY   13662-0460

14.

 

GMVM - Moraine Assembly3

 

2601 West Stroop Road

  Moraine   OH   45439

15.

 

Stamping - Pittsburgh

 

1451 Lebanon School Road

  West Mifflin   PA   15122

 

1

Does not include Plant #14 and the real property underlying Plant #14 or the
associated utilities for stamping and PT facilities.

 

2

Does not include the GMPT - Parma Stamping improvements and associated real
property.

 

3

Does not include the GMPT - Moraine (DMAX) improvements and associated real
property.



--------------------------------------------------------------------------------

SCHEDULE A-4

SELLER PLANS AND COLLECTIVE BARGAINING AGREEMENTS

 

1. Agreement Regarding Closure of the General Motors Moraine Assembly Plant
between General Motors and the IUE-CWA, the Industrial Division of the
Communications Workers of America, AFL-CIO, CLC and its Local Union 798

 

2. Supplemental Agreements Between IUE and GM:

 

  a. General Motors Life and Disability Benefits Program for Hourly Employees

 

  b. General Motors Health Care Program for Hourly Employees

 

  c. General Motors Supplemental Unemployment Benefit Plan

 

  d. General Motors Profit Sharing Plan for Hourly-Rate Employees in the United
States

 

  e. General Motors Dependent Care Reimbursement Plan Hourly-Rate Employees in
the United States

 

  f. Guaranteed Income Stream Benefit Program (IUE)

 

  g. Dependent Scholarship Program for Hourly Employees in the United States

 

  h. Tuition Assistance Program for Hourly Employees in the United States

 

3. Supplemental Agreements Between GM and Various Splinter Unions (Teamsters,
United Steel Workers, International Union Operating Engineers (IUOE), Caterers-
United Catering, Restaurant, Bar and Hotel Workers (now United Commercial Food
Workers), and International Brotherhood of Boilermakers—formerly Metal
Polishers, Buffers, Platers Unions):

 

  a. General Motors Life and Disability Benefits Program for Hourly Employees

 

  b. General Motors Health Care Program for Hourly Employees

 

  c. General Motors Profit Sharing Plan for Hourly-Rate Employees in the United
States

 

  d. General Motors Income Security Plan for Hourly-Rate Employees

 

  e. Dependent Scholarship Program for Hourly Employees in the United States

 

  f. Tuition Assistance Program for Hourly Employees in the United States



--------------------------------------------------------------------------------

SCHEDULE B

PURCHASER EXCLUDED SERVICES

 

1. Notwithstanding anything set forth in this Agreement, neither Purchaser nor
any of its Affiliates shall provide any services relating to:

 

  •  

automotive or product engineering;

 

  •  

automotive or product manufacturing;

 

  •  

automotive or product distribution;

 

  •  

legal advice and services (excluding assisting Sellers by providing
background/factual information in response to Seller inquiries and related
consultation that does not constitute legal advice or a legal service that
creates an attorney-client privilege); and

 

  •  

services to be provided pursuant to the Master Lease Agreement or the SPO Lease.

 

2. Except as provided in the “Specifications and Limitations” column under the
“Facilities Idling” service set forth on Schedule A, notwithstanding anything
set forth in this Agreement, neither the Purchaser nor any of its Affiliates
shall have any obligation to respond to or otherwise address any Hazardous
Material Release in surface water, groundwater, ambient air, or surface or
subsurface soil under, at, on, in or emanating from or onto any facility or real
property owned, operated, leased, used or held for use by Sellers or any of
their Affiliates.

 

3. Notwithstanding anything set forth in this Agreement, nothing in this
Agreement shall be interpreted to create a fiduciary relationship between
Sellers and any corporate risk management personnel employed by the Purchaser
Service Providers. Further, no Purchaser Service Provider shall be obligated to
provide any insurance advisory services (by personnel employed by the Purchaser
Service Providers) that could reasonably be expected in the Purchaser Service
Provider’s professional judgment to expose any such personnel to any breach of
fiduciary or other duty, or to any conflict of interest.



--------------------------------------------------------------------------------

SCHEDULE C

TRANSITION SERVICES PROVIDED BY OR ON BEHALF OF SELLERS

1. Storage of and Access to Purchaser Personal Property.

Description of Service:

 

•  

Store personal property of Purchaser that, as of the Closing, is located in a
facility listed on Schedule C-2 (the “Seller Listed Facilities”).

 

•  

Provide Purchaser the right to enter Seller Listed Facilities for purposes of
maintaining, preparing for removal and removing any fixtures, machinery,
equipment or other personal property that is owned by or leased to Purchaser and
located at such facility.

Specifications and Limitations:

 

•  

Purchaser shall

 

  •  

notify Sellers not less than three (3) business days prior to entry for removal
and

 

  •  

provide Sellers a list of items (or categories of items) Purchaser intends to
remove from the facility.

 

•  

In the event of any disposition of a Seller Listed Facility prior to the removal
of all Purchaser personal property (excluding any personal property to be
abandoned by Purchaser) from such Seller Listed Facility (the date of the
completion of such removal, the “Removal Date”), Sellers will include a
provision in the written agreement relating to the disposition of such Seller
Listed Facility that such transferee (and its successors) will grant to
Purchaser the right to maintain, prepare for removal and remove the Purchaser
personal property as contemplated by this Agreement.

 

•  

Purchaser shall make repairs necessitated by the removal of its personal
property from a Seller Listed Facility to the extent such repairs would be
required pursuant to the idling process set forth on Schedule A-2.

 

•  

Purchaser shall give to Sellers not less than ninety (90) days’ notice of the
Removal Date for each Seller Listed Facility.

 

•  

Any personal property of the Purchaser not removed from a Seller Listed Facility
on or before the Service Termination Date shall thereafter be deemed to be
abandoned, and Sellers may, at their election, (i) accept the same or
(ii) remove and dispose of the same at Purchaser’s cost; provided that Purchaser
shall receive a credit against such costs for any amount Sellers receive in
connection with the sale or other disposition of such personal property.

 

•  

Upon request of Sellers, Purchaser shall execute a bill of sale with respect to
each item of Purchaser owned personal property that is not removed from any
Seller Listed Facility by the Termination Date.

 

•  

Sellers shall deliver copies of all tax bills (for the Seller Listed Facilities)
they receive to Purchaser within ten (10) business days after receipt thereof.
Purchaser shall deliver to Sellers duplicate receipts and cancelled checks or
photocopies thereof showing the payments of all such taxes and assessments,
within thirty (30) days after respective payments evidenced thereby, but in no
event after any such payment is required to be made hereunder.



--------------------------------------------------------------------------------

•  

Purchaser may contest any tax or assessment upon or against the Seller Listed
Facility, or any part thereof, or the improvements at any time situated thereon,
so long as the Purchaser shall, in good faith and with due diligence, contest
the same or the validity thereof by appropriate legal proceeding which shall
have the effect of preventing the collection of the tax or assessment so
contested, and provided that upon final adjudication of such proceeding
Purchaser shall immediately pay any amounts due.

Service Termination Date:

 

•  

December 31, 2013.

Service Fee:

 

•  

With respect to the period from and after the Closing Date and until the earlier
of (i) the one year anniversary of the Closing Date and (ii) the applicable
Removal Date, Purchaser shall timely pay, with respect to each Seller Listed
Facility, each of the following (the “Operating Expenses”):

 

  •  

all utilities and other services (including, but not limited to, site
coordination, management and oversight, security, water, sewage service charges,
garbage or trash removal, fuels, including natural gas, and electricity,
including electricity for any heating, ventilating and air conditioning)
furnished to and or used in or at the Seller Listed Facility for any purpose;
and

 

  •  

all real property taxes or special improvement taxes payable against the Seller
Listed Facility, all property taxes levied or assessed against the Purchaser’s
Personal Property located in the Seller Listed Facility (including all penalties
and interest thereon), which may be assessed, levied, imposed upon the same, or
any use or occupancy of the Seller Listed Facility.

 

•  

During the period when Purchaser is required hereunder to pay Operating Expenses
to Sellers for a Seller Listed Facility, Purchaser will obtain and maintain
property insurance on such Seller Listed Facility, naming the applicable Seller
as a loss payee, as such Seller’s interests may appear and will obtain and
maintain commercial general liability insurance on such Seller Listed Facility,
naming the applicable Seller as an additional insured.

 

•  

If the Sellers use a Seller Listed Facility other than for (i) the storage and
removal of Seller and Purchaser personal property located in such Seller Listed
Facility as of the Closing Date or (ii) activities related to the marketing and
sale of such Seller Listed Facility, the Parties will in good faith negotiate a
fair allocation of the Operating Expenses between the Parties such that Sellers
pay a portion of the Operating Expenses proportionate to their use of the Seller
Listed Facility.

 

•  

If the Removal Date for any Seller Listed Facility has not occurred by the one
year anniversary of the Closing Date, then with respect to the period following
the one year anniversary of the Closing Date and until the earlier of (i) the
Service Termination Date and (ii) the Removal Date with respect to such Seller
Listed Facility, the Purchaser shall pay the Sellers the Operating Expenses plus
$0.50 per usable square foot (as set forth with respect to each Seller Listed
Facility on Schedule C-2), per annum, payable in equal monthly installments.

Schedule C

 

2



--------------------------------------------------------------------------------

2. Limited Use of Facilities Leased to Sellers.

Description of Service

 

•  

Provide Purchaser with a right to use and occupy the facilities listed on
Schedule C-3 (the “Limited Use Facilities”).

Specifications and Limitations

 

•  

During the period Purchaser occupies any Limited Use Facility, Purchaser will
maintain all insurance required under the lease to which a Seller is a party
with respect to a Limited Use Facility (each, a “Limited Facility Lease”) and
will name the applicable Seller and the landlord under the applicable Limited
Facility Lease as additional insureds or loss payees, as their respective
interests may appear.

 

•  

Purchaser shall have the right to use the Limited Use Facilities only for
(i) the purposes for which the Limited Use Facilities are being used on the
Closing Date and (ii) subject to the terms and conditions of the applicable
Limited Facility Lease, maintaining, preparing for removal and removing any
fixtures, machinery, equipment or other personal property that is owned by or
leased to Purchaser and located at the Limited Use Facility subject to such
Limited Facility Lease.

 

•  

Purchaser’s license to use and occupy each Limited Use Facility shall be subject
in all respects to the terms and conditions of the applicable Limited Facility
Lease, all of which terms and conditions shall be binding on Purchaser and
enforceable by Sellers (except that Sellers sole right to bring an action to
retake possession of a Limited Use Facility is limited to the following
circumstances: (i) a Seller has been evicted or eviction proceedings have been
commenced against a Seller with respect to such Limited Use Facility or
(ii) Purchaser continues to occupy such Limited Use Facility after the Service
Termination Date. The foregoing rights shall be in addition to, and not in
limitation of, any other remedy available to Sellers under the Agreement or at
law; provided, however, that no such other remedy shall include the right to
retake possession except in the aforesaid circumstances).

 

•  

During the period Purchaser occupies any portion of a Limited Use Facility,
Purchaser shall perform any and all obligations of Sellers under the terms and
conditions of the applicable Limited Facility Lease.

 

•  

Notwithstanding anything herein to the contrary, Purchaser shall accept this
right to use the Seller Listed Facilities in their “as is” condition on the
Closing Date.

 

•  

Purchaser shall, if practicable, provide Sellers with written notice of its
intent to vacate a Limited Use Facility five days before the date upon which
Purchaser ceases to occupy a Limited Use Facility; provided that failure to
provide such a notice shall not be a breach of this Agreement.

 

•  

The rights granted to Purchaser with respect to the Limited Use Facilities shall
not constitute an interest in real property.

 

•  

Purchaser shall promptly notify Sellers in writing when Purchaser no longer
occupies a Limited Use Facility and Sellers shall not reject any Limited
Facility Lease until it receives such notice with respect to the applicable
Limited Use Facility.

Schedule C

 

3



--------------------------------------------------------------------------------

•  

Sellers shall have the right to bring an action to retake possession of a
Limited Use Facility if (i) a Seller has been evicted or eviction proceedings
have been commenced against a Seller with respect to such Limited Use Facility
or (ii) Purchaser continues to occupy such Limited Use Facility after the
Service Termination Date. The foregoing rights shall be in addition to, and not
in limitation of, any other remedy available to Sellers under the Agreement or
at law.

Service Termination Date

 

•  

December 28, 2009; provided, however, that with respect to the SPO Jacksonville
and SPO Boston facilities, the Service Termination Date shall be the Business
Day immediately prior to the date of the confirmation hearing for Sellers’ plan
of liquidation or reorganization.

Service Fee

 

•  

Purchaser shall pay Sellers, as to each Limited Use Facility, the following fees
in each case to the extent the same accrue during or with respect to the period
Purchaser (or any Person claiming, by, through or under Purchaser) occupies such
Limited Use Facility: (a) the amount of the recurring monthly rentals payable by
Sellers under the Limited Facility Lease for such Limited Use Facility, (b) the
amount paid by Sellers for insurance with respect to such Limited Use Facility
and (c) all other amounts payable by Sellers under the Limited Facility Lease
for such Limited Use Facility, including, without limitation, all damages,
attorneys’ fees, enforcement costs and other amounts payable by Sellers by
reason of Purchaser’s occupancy of (or right to occupy) such Limited Use
Facility, whether such amounts are payable to the landlord under the Limited
Facility Lease for such Limited Use Facility or to third party service providers
including, but not limited to, gas, electric, telephone, data and other service
providers. Seller irrevocably grants Purchaser the right to contest on Sellers
behalf (and Sellers will cooperate with Purchaser at Purchaser’s expense in any
such contest) by appropriate legal proceedings any claim for amounts payable
under subclause (c) above.

 

•  

Purchaser also shall pay to Sellers all amounts payable by Sellers pursuant to
the Limited Facility Leases for the SPO Jacksonville facility and the SPO Boston
facility for all periods from and after December 29, 2009, whether or not
Purchaser is in occupancy of the SPO Jacksonville facility or the SPO Boston
facility, as applicable, including, without limitation, monetary and
non-monetary cure amounts arising from any assumption of either or both of the
leases, and any amounts due thereafter under the applicable lease, or damages
resulting from a subsequent rejection that constitute an administrative expense
claim against the debtors’ estates; provided, however, that from time to time
and in good faith, Seller shall consult with Purchaser prior to determining
whether to assume and/or reject each of the Limited Facility Leases for the SPO
Jacksonville facility and/or SPO Boston facility.

Schedule C

 

4



--------------------------------------------------------------------------------

3. Permits and Consents.

Description of Service

 

•  

Assist Purchaser, as reasonably requested by Purchaser, in obtaining
(i) consents from Governmental Authorities, (ii) Permits, (iii) consents from
non-Governmental Authorities and (iv) financial assurance as required under
Environmental Laws, including the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et. seq.), Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 6901 et. seq) and similar state laws, in each case,
with respect to the ownership and operation of the Purchased Assets and payment
of the Assumed Liabilities by Purchaser, sufficient in the aggregate to permit
the Purchaser to own and operate the Purchased Assets from and after the Closing
in substantially the same manner as owned and operated by Sellers immediately
prior to the Closing.

 

•  

Sellers shall maintain and extend to Purchaser the use and benefit of all state
licenses and approvals related to the manufacture and distribution of motor
vehicles, to the extent permitted by applicable law

Specifications and Limitations

 

•  

None

Service Termination Date

 

•  

December 31, 2009

Service Fee

 

•  

No cost

4. Limited Use of Personal Property Subject to Sellers’ Equipment Financing.

Description of Service

 

•  

Sellers shall provide Purchaser with the use of any personal property (“Limited
Use Personal Property”) that is subject to a contract listed on Schedule C-4
(each, a “Personal Property Contract”) during the period beginning on the
Closing Date and ending, with respect to each item of Limited Use Personal
Property, on the earlier to occur of (i) the date the applicable Personal
Property Contract has been rejected pursuant Section 365 of the Bankruptcy Code
(if applicable) by the respective Seller, (ii) the date the respective Seller is
otherwise no longer a party bound by the Personal Property Contract or otherwise
ceases to have the right to use the Limited Use Personal Property or ceases to
have the right to provide the service (or portion thereof) as determined by a
final order of the Bankruptcy Court, (iii) the date on which Purchaser obtains
its own right (not under this Agreement) to use and possess the item of Limited
Use Personal Property, whether by assumption, purchase or otherwise, and
(iv) the date Purchaser notifies the Sellers that Purchaser no longer desires to
use or possess all items of Limited Use Personal Property under the applicable
Personal Property Contract (the “End Date”).

 

•  

Sellers shall provide reasonable assistance to Purchaser in connection with the
renegotiation, rejection, and/or recharacterization of the Personal Property
Contracts.

Schedule C

 

5



--------------------------------------------------------------------------------

Specifications and Limitations

 

•  

Purchaser shall have the right to use the Limited Use Personal Property only for
the purposes for which the Limited Use Personal Property is being used, planned
to be used, or capable of being used on the Closing Date.

 

•  

Notwithstanding anything herein to the contrary, Purchaser shall accept this
right to use the Limited Use Personal Property in an “as is” condition on the
Closing Date.

 

•  

Purchaser shall control all (i) negotiations and communications with the other
parties to each Personal Property Contract regarding the substance, renewal,
amendment or reformation of such Personal Property Contract and (ii) litigation
or other disputes regarding each Personal Property Contact, including any
rejection, partial rejection or action to recharacterize any such contract. In
addition, upon the direction of Purchaser, the Sellers shall execute and deliver
any such renewal or amendment of any Personal Property Contract, where such
Personal Property Contract (as amended) will thereafter be assumed by a Seller
and assigned to Purchaser.

 

•  

Purchaser’s insurance, care and maintenance of the Limited Use Personal Property
shall be subject in all respects to the terms and conditions of the Personal
Property Contract.

 

•  

Until the End Date applicable to any Limited Use Personal Property, Purchaser
shall perform the obligations of Sellers under the Personal Property Contract,
as and to the extent Sellers are required to perform such obligations under
applicable law, including the Bankruptcy Code.

Service Termination Date

 

•  

December 31, 2013

Service Fee

 

•  

In addition to any amounts due pursuant to Section 6.6(e) of the Purchase
Agreement, with respect to the period after the Closing Date and until the End
Date for each Personal Property Contract, Purchaser shall pay Sellers all
out-of-pocket costs and expenses incurred by Sellers, including attorney’s and
expert fees, in connection with any negotiation or dispute with respect to such
Personal Property Contract.

 

•  

If Section 6.6(e) does not apply to a Personal Property Contract, with respect
to the period after the Closing Date and until the End Date for each Personal
Property Contract, Purchaser shall pay Sellers all amounts payable by Sellers
under such Personal Property Contract, and any contracts or agreements entered
into in connection therewith, whether such amounts are payable to the
counterparty to the Personal Property Contract or to any third party.

 

•  

If the End Date occurs in accordance with clause (iv) of the definition of “End
Date” by notice to the Seller, then, until such time as the applicable Personal
Property Contract has been rejected pursuant Section 365 of the Bankruptcy Code
by the respective Seller, Purchaser shall pay Sellers all amounts payable by
Sellers under such Personal Property Contract, and any contracts or agreements
entered into in connection therewith, whether such amounts are payable to the
counterparty to the Personal Property Contract or to any third party; provided
that Sellers shall promptly act to reject such Personal Property Contract.

Schedule C

 

6



--------------------------------------------------------------------------------

5. Management of and Services under Seller TSA Executory Contracts.

Description of Service

 

•  

Allow Purchaser to manage and exercise rights under, for its own account, the
Seller TSA Executory Contracts (defined below).

 

•  

At the request of Purchaser (including as to amounts, quantity, timing,
specifications or otherwise) and for the benefit of Purchaser, Sellers will
assist Purchaser with obtaining, directly or indirectly, goods, services and
other benefits (and taking other actions) under the Seller TSA Executory
Contracts, in accordance with the terms and conditions of the Seller TSA
Executory Contracts.

 

•  

To the extent requested by Purchaser and to the extent permitted under the
applicable Seller TSA Executory Contract, the appropriate Sellers shall extend a
sublicense to Purchaser with respect to such Seller TSA Executory Contract.

 

•  

“Seller TSA Executory Contracts” means each Executory Contract for which
Purchaser is obligated, pursuant to Section 6.6(e) of the Purchase Agreement, to
pay or cause to be paid all amounts due in respect of Sellers’ performance
thereunder, including any Shared Executory Contract; provided that Limited
Facilities Leases and Personal Property Contracts shall not be Seller TSA
Executory Contracts.

Specifications and Limitations

 

•  

Sellers shall not order any goods or services or exercise any rights pursuant to
a Seller TSA Executory Contract, except at the request and on behalf of
Purchaser; provided that with respect to any Shared Executory Contract, Sellers
may order goods or services for their own account.

 

•  

Purchaser shall perform the obligations of Sellers under the terms and
conditions of the Seller TSA Executory Contracts, as and to the extent Sellers
are required to perform such obligations under applicable law, including the
Bankruptcy Code.

 

•  

Such services will be provided during the period beginning on the Closing Date
and ending, with respect to each Seller TSA Executory Contract, on the date the
applicable Executory Contract is no longer a Seller TSA Executory Contract.

Service Termination Date

 

•  

December 31, 2013

Service Fee

 

•  

No cost, except as otherwise specified in Section 6.6(e) of the Purchase
Agreement.

Schedule C

 

7



--------------------------------------------------------------------------------

SCHEDULE C-2

SELLER LISTED FACILITIES

 

     

Site Name

  

Property Address

   Usable Square Feet

1.

  

GMPT – Massena

  

Route 37 East,

Massena, NY 13662-0460

   815,477

2.

  

GMVM - Moraine Assembly4

  

2601 West Stroop Road

Moraine, OH 45439

   3,750,503

3.

  

Stamping – Pittsburgh

  

1451 Lebanon School Road,

West Mifflin, PA 15122

   808,474

4.

  

Romulus Engineering Center

  

37350 Ecorse Road

Romulus, MI 48174-1376

   267,338

5.

  

Pontiac Fiero Site

  

900 Baldwin Avenue

Pontiac, MI 48340

   1,772,174

6.

  

Pontiac Centerpoint Campus – West

  

660 South Boulevard East

Pontiac, MI 48341

   580,000

7.

  

Pontiac Centerpoint Campus – Central

  

2000 Centerpoint Parkway

Pontiac, MI 48341-3147

   990,000

 

 

4

Does not include the GMPT - Moraine (DMAX) improvements and associated real
property.



--------------------------------------------------------------------------------

SCHEDULE C-3

LIMITED USE FACILITIES

 

     

Facility Name

  

Address

   City    State

1.

   Fuel Cell Activity    3050 Lomita Boulevard    Torrance    California

2.

   SPO - Fontana    11900 Cabernet Drive    Fontana    California

3.

   Republic Square 1    25 Massachusetts Avenue N.W.    Washington    District
of
Columbia

4.

   Huntington Centre I    2901 SW 149th Avenue    Miramar    Florida

5.

   SPO - Jacksonville    12751 Gran Bay Parkway West    Jacksonville    Florida

6.

   COB - Alpharetta    11700 Great Oaks Way    Alpharetta    Georgia

7.

   COB - Naperville    387 Shuman Boulevard    Naperville    Illinois

8.

   RFO – Training Center - Hinsdale, IL    336 East Ogden Avenue    Hinsdale   
Illinois

9.

   GMPT - Indianapolis Castleton    7601 E. 88th Pl    Castleton    Indiana

10.

   SPO - Boston    45 Commerce Way    Norton    Massachusetts

11.

   EAS Lease Assumption    TBD    Saginaw    Michigan

12.

   Flint Flowthrough Warehouse    4002 James Cole Blvd    Flint    Michigan

13.

   GM Heritage Center    6400 Center Drive    Sterling
Heights    Michigan

14.

   Great Lakes Technical Center    South Saginaw Street    Flint    Michigan

15.

   Phoenix Center    31 East Judson Street    Pontiac    Michigan

16.

   SPO - Burton    1215 North Center Road    Burton    Michigan

17.

   SPO - Davison Road Processing Center    4134 Davison Road    Burton   
Michigan

18.

   SPO Process Engineering Lab    3023 Airpark Drive N    Flint    Michigan

19.

   Sterling Heights Tooling Center    33500 Mound Road    Sterling
Heights    Michigan

20.

   Troy - OnStar Engineering    2321 John R Road    Troy    Michigan

21.

   Troy Technology Park    1870 Technology Drive    Troy    Michigan



--------------------------------------------------------------------------------

     

Facility Name

  

Address

   City    State

22.

   Willow Run Airport Facility (associated with GMPT Willow Run, Ypsilanti, MI)
   Willow Run Airport    Wayne and
Washtenaw
Counties    Michigan

23.

   SPO South West Bulk Center    125 Fountain Lakes Industrial Drive    St.
Charles    Missouri

24.

   COB - Somers    1 Pepsi Way P.O. Box 8500    Somers    New York

25.

   Fuel Cell Activity    10 Carriage Street    Honeoye
Falls    New York

26.

   RFO On-Star Charlotte NC    10101 Claude Freeman Drive    Charlotte    North
Carolina

27.

   SPO - Cincinnati    8752 Jacquemin Drive    Westchester    Ohio

28.

   SPO - Columbus    6000 Green Pointe Drive    Groveport    Ohio

29.

   SPO West Chester    9287 Meridian Way    Westchester    Ohio

30.

   COB - Irving    225 E John Carpenter Fwy    Irving    Texas

31.

   VSSM Call Center - Austin    7401 E. Ben White Boulevard 3    Austin    Texas

32.

   SPO East Coast Bulk Center    891 Auto Parts Place    Martinsburg   
West Virginia

Schedule C-3

 

2



--------------------------------------------------------------------------------

SCHEDULE C-4

PERSONAL PROPERTY CONTRACTS

 

1. Master Lease Agreement dated March 17, 2000, between General Motors
Corporation, NAO Worldwide Purchasing Division and The LGR Group, Inc.

 

2. Master Lease Agreement dated October 19, 2001, between General Motors
Corporation and Pacific Rim Capital, Inc.

 

3. Master Lease Agreement dated November 14, 1994, between Saturn Corporation
and First American Capital Management Group, Inc.

 

4. Master Lease Agreement dated May 1, 1995, between General Motors Corporation
and First American Capital Management Group, Inc.

 

5. Master Lease Agreement dated November 8, 1995, between Saturn Corporation and
Chancellor Fleet Corporation

 

6. Master Lease Agreement dated January 10, 1997, between Saturn Corporation and
Yale Financial Services, Inc.

 

7. Master Lease Agreement dated May 16, 2000, between General Motors Corporation
and First American Capital Management Group, Inc.

 

8. Master Lease Agreement dated March 1, 1997, between General Motors of Canada
Limited and CALI Leasing Canada Ltd.

 

9. Master Lease Agreement dated August 20, 2000, between General Motors
Corporation and Fort Street Capital, L.L.C.

 

10. Master Lease Agreement dated December 22, 1999, between General Motors
Corporation and Newcourt Technologies Corporation

 

11. Master Lease Agreement dated October 29, 1997, between Saturn Corporation
and Connell Equipment Leasing Company

 

12. Master Lease Agreement dated September 5, 2000, between General Motors of
Canada Limited and Heller Financial Canada, LTD

 

13. Lease Agreement (GM 2004A-1) dated as of September 17, 2004 between U.S.
Bank Trust National Association and General Motors Corporation

 

14. Lease Agreement (GM 2004A-2) dated as of September 17, 2004 between U.S.
Bank Trust National Association and General Motors Corporation

 

15. Lease Agreement (GM 2003-A) dated as of December 23, 2003 between U.S. Bank
Trust National Association and General Motors Corporation



--------------------------------------------------------------------------------

16. Lease Agreement (GM 2003B-1) dated as of September 30, 2003 between U.S.
Bank Trust National Association and General Motors Corporation

 

17. Lease Agreement (GM 2003C-1) dated as of December 10, 2003 between U.S. Bank
Trust National Association and General Motors Corporation

 

18. Lease Agreement (GM 2002A-1) dated as of December 20, 2002 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

19. Lease Agreement (GM 2002A-2) dated as of December 20, 2002 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

20. Lease Agreement (GM 2001A-1) dated as of December 18, 2001 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

21. Lease Agreement (GM 2001A-2) dated as of December 18, 2001 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

22. Lease Agreement (GM 2001A-3) dated as of December 18, 2001 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

23. Lease Agreement (GM 2001A-4) dated as of December 18, 2001 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

24. Lease Agreement (GM 2001A-5) dated as of December 18, 2001 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

25. Lease Agreement (GM 2001A-6) dated as of December 18, 2001 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

26. Lease Agreement (GM 2001A-7) dated as of December 18, 2001 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

27. Lease Agreement (GM 2001A-8) dated as of December 18, 2001 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

Schedule C-4

 

2



--------------------------------------------------------------------------------

28. Lease Agreement (GM 2000A-1) dated as of December 15, 2000 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

29. Lease Agreement (GM 2000A-2) dated as of December 15, 2000 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

30. Lease Agreement (GM 2000A-3) dated as of December 15, 2000 between State
Street Bank and Trust Company of Connecticut, National Association and General
Motors Corporation

 

31. Lease Agreement (GM 91A-3) dated as of September 27, 1991 between the
Connecticut National Bank and Saturn Corporation

Schedule C-4

 

3



--------------------------------------------------------------------------------

SCHEDULE D

SELLER EXCLUDED SERVICES

Not applicable.



--------------------------------------------------------------------------------

SCHEDULE E

PAYMENT TERMS

 

1. General Consideration. Sellers and Purchaser shall pay the price, in U.S.
Dollars, for each Transition Service as set forth on Schedule A and Schedule C,
respectively; as well as any amounts required to paid pursuant to Section 7.3 of
the Agreement.

 

2. Invoices. Except as otherwise provided in this Agreement, within 30 days
after the end of each calendar month, Purchaser or the respective Service
Provider shall submit one or more reasonably detailed invoices to Parent or the
respective Receiving Party for all Purchaser Transition Services provided during
such calendar month pursuant to this Agreement and Sellers or the respective
Service Provider shall submit one or more reasonably detailed invoices to
Purchaser or the respective Receiving Party for all Seller Transition Services
provided during such calendar month pursuant to this Agreement.

 

3. Time of Payment. Invoices for Transition Services shall be due and payable in
accordance with the MNS-2 system, which provides, on average, for payment on the
second day of the second month following the date of the invoice or if such
MNS-2 system is not utilized, within 40 days after receipt.

 

4. Interest Arrears. If the Receiving Party fails to pay when due any invoiced
amounts in respect of Transition Services, the Receiving Party shall pay
interest on the unpaid amount at the Libor-Plus Rate from the date due until the
date paid, without prejudice to and in addition to any other remedy available to
the Service Provider under the Agreement or at law.